

116 S4342 IS: National Child Abuse Help Hotline Act of 2020
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4342IN THE SENATE OF THE UNITED STATESJuly 28, 2020Ms. Collins (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a National Child Abuse Hotline.1.Short titleThis Act may be cited as the National Child Abuse Help Hotline Act of 2020.2.National Child Abuse Hotline(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) may award a grant to a nonprofit entity to provide for the establishment and ongoing operation of a National Child Abuse Hotline, which shall provide a 24-hour, national, toll-free telephone hotline to improve capacity for the provision of crisis intervention, assistance, and information services with respect to child abuse or neglect, to victims of child abuse or neglect, and to parents, caregivers, mandated reporters, and other concerned community members, including through implementation of other communication technologies to improve access for such victims and other individuals.(b)EligibilityTo be eligible to receive the grant under subsection (a), an entity shall have experience in operating a hotline that provides information and assistance to victims of child abuse or neglect, and to parents, caregivers, and mandated reporters.(c)ApplicationTo be eligible to receive a grant under subsection (a), a nonprofit entity shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, and containing—(1)a complete description of the entity’s plan for the operation of a national child abuse hotline, including descriptions of—(A)the professional development program for hotline personnel, including technology professional development to ensure that all individuals affiliated with the hotline are able to effectively operate any technological systems used by the hotline;(B)the qualifications for hotline personnel;(C)the methods for the creation, maintenance, and updating of a resource database;(D)a plan for publicizing the availability of the hotline throughout the United States;(E)a plan for providing service to non-English speaking callers, including service through hotline personnel who have non-English language capability;(F)a plan for facilitating access to the hotline and alternative modality services by individuals with hearing impairments and disabilities;(G)a plan for providing crisis counseling, general assistance, and referrals to youth victims of child abuse; and(H)a plan for utilizing available communications technologies other than the telephone hotline, as appropriate, such as texting or live chat; (2)information to demonstrate that the entity—(A)has the capacity and the expertise to maintain a child abuse and neglect hotline;(B)has the ability to provide information and referrals for contacts, directly connect contacts to such service providers, and employ crisis interventions; and(C)complies with Federal privacy laws and has established quality assurance practices; and(3)such other information, assurances, and agreements as the Secretary may require. (d)Authorization of appropriationsFor purposes of carrying out this section, there are authorized to be appropriated $1,000,000 for each of fiscal years 2021 through 2025.